Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Non-Statutory Obviousness-Type Double Patenting-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 21-48 on the on the ground of nonstatutory double patenting as being unpatentable over U.S. patent Nos:
10,111,840 (claims 1-14); 
9,956,183 (claims 1-18);
9,956,185 (claims 1-11);
9,949,937(claims 1-14);
10,849,860 (claims 1-32);
10,709,674 (claims 1-20);
10,966,939 (claims 1-21); 
11,096,905 (claims 1-33); and
10/092,525 (claims 1-8), 
is withdrawn because the Applicants have submitted a Terminal Disclaimer under 35 C.F.R. § 1:321(c) in the reply filed on 01/18/2022. Please note that the Terminal Disclaimer is effective with respect to all claims in the instant application. See MPEP § 804.02.
The rejection of claims 21-48 on the on the ground of nonstatutory double patenting as being unpatentable over U.S. patent application Nos: 1) 17/477,172 (claims 1-29); 2) 16/768,241 (claims 1-18); 3) 17/472,016 (claims 1-25), is withdrawn because the Applicants have submitted a Terminal Disclaimer under 35 C.F.R. § 1:321(c) in the reply filed on 01/18/2022. Please note 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A method for using cannabidiol (CBD) of the instant invention, in order to treat focal seizure in Dravet syndrome, is neither taught nor fairly suggested by any teachings in the prior art. The closet prior art, Devinsky et al (Epilepsia, 2014, 55(6), 791-802), discloses that dose-tolerability and double blind randomized controlled CBD studies focusing on target intractable epilepsy population such as patients with Dravet syndrome and Lennox-Gastaut syndrome are being planned. Please see abstracts and pages 797-798. However, Devinsky et al fails to suggest or disclose using CBD that has purity of at least 98 % w/w.
Conclusions
Claims 21-48 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629